UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1033


KENNETH EVANS, individually and as the Personal Representative of the Estate
of Frances Moore Evans, Estate of Frances Moore Evans,

                   Plaintiff - Appellee,

            v.

NORTH POINTE ASSISTED LIVING; CSL NORTH POINTE SC LLC;
CAPITAL SENIOR LIVING CORPORATION,

                   Defendants - Appellants.



                                     No. 18-1034


KENNETH EVANS, individually and as the Personal Representative of the Estate
of Frances Moore Evans, Estate of Frances Moore Evans,

                   Plaintiff - Appellee,

            v.

NORTH POINTE ASSISTED LIVING; CSL NORTH POINTE SC LLC;
CAPITAL SENIOR LIVING CORPORATION,

                   Defendants - Appellants.



Appeals from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:17-cv-00950-DCC; 8:17-cv-00951-
DCC)
Submitted: September 27, 2018                               Decided: November 21, 2018


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donna J. Fudge, FUDGE BROADWATER, P.A., St. Petersburg, Florida; Todd W.
Smyth, Joshua S. Whitley, SMYTH WHITLEY, LLC, Charleston, South Carolina, for
Appellants. Jennifer Burnett, Larry A. Welborn, HARBIN & BURNETT, LLP,
Anderson, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, North Pointe Assisted Living, CSL North Pointe SC

LLC, and Capital Senior Living Corporation appeal from the district court’s orders

denying their motions to compel arbitration and to dismiss two civil actions filed against

them by Kenneth Evans, individually and as the personal representative of the Estate of

Frances Moore Evans.      We have reviewed the record provided on appeal and the

arguments of the parties, and we find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Evans v. North Pointe Assisted Living, et al., Nos.

8:17-cv-00950-DCC, 8:17-cv-00951-DCC (D.S.C. Dec. 8, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3